Exhibit 10.4

 

EXECUTION COPY

 

AMENDED AND RESTATED

PHYSICIAN EMPLOYMENT AGREEMENT

 

THIS AMENDED AND RESTATED PHYSICIAN EMPLOYMENT AGREEMENT (“Agreement”) is made
and entered into as of June 11, 2012 by and between 21ST CENTURY ONCOLOGY, LLC,
a Florida limited liability company (“21st Century”) or its assignee and DANIEL
E. DOSORETZ, M.D. (“Physician”).

 

WITNESSETH:

 

WHEREAS, 21st Century is a Florida limited liability company that operates as a
multi-specialty physician group practice specializing in cancer care and
treatment (“Group”);

 

WHEREAS, 21st Century is subsidiary of Radiation Therapy Services, Inc.
(“RTSI”), a Florida corporation that has ownership interests in other
corporations (the “Affiliates”) that operate physician practices and radiation
therapy centers (“Centers”);

 

WHEREAS, Physician is a radiation oncologist who is licensed to practice
medicine in Florida;

 

WHEREAS, Physician and the Company are currently parties to a Physician
Employment Agreement dated as of February 21, 2008 (the “Prior Agreement”),
which will be superseded by this Agreement;

 

WHEREAS, Physician is concurrently herewith entering into an Executive
Employment Agreement (the “Executive Agreement”) with Holdings and RTSI; and

 

WHEREAS, 21st Century wishes to engage Physician to provide medical services as
a radiation oncologist according to the terms and conditions of this Agreement.

 

NOW, THEREFORE, in consideration of the premises and of the promises hereinafter
contained, the parties agree as follows:

 

1.                                      TERM.  Subject to the conditions set
forth below, Physician agrees to provide services as a radiation oncologist at
locations specified pursuant to this Agreement to such persons as are accepted
by 21st Century as patients of the Group.  Unless terminated earlier by either
party as provided herein, this Agreement shall be for five (5) years (the
“Initial Term”) beginning the date hereof (the “Effective Date”); provided,
that, the Initial Term shall be extended from a five (5) year period (commencing
on the Effective Date) to a seven (7) year period (commencing on the Effective
Date) if the Executive notifies the Company in writing at any time prior to the
second anniversary of the Effective Date of the Executive’s election to extend
the Initial Term.  After the expiration of the Initial Term, the term of the
Executive’s employment hereunder shall automatically be extended without further
action by the parties for successive two (2) year renewal terms, provided that
if either party gives the other party at least one hundred twenty (120) days
advance written notice of its intention to not renew this Agreement for an
additional term, the Agreement shall terminate upon the expiration of the
current term.

 

2.                                      ACCEPTANCE BY PHYSICIAN.  Physician
agrees to provide medical services for the Group on the terms and conditions
herein set forth.  Physician shall practice at such locations as are mutually
agreed and it is contemplated that Physician will work up to two (2) days per
week under this Agreement while the Executive Agreement is in effect. 
Throughout the term of this Agreement and any

 

--------------------------------------------------------------------------------


 

renewal period hereof, Physician will be licensed to practice medicine in the
State of Florida and/or such other states as mutually agreed.  Physician agrees
that in the rendition of such professional services for the Group, Physician
will comply with the reasonable policies, standards and regulations of 21st
Century established from time to time.  This Agreement is exclusive in favor of
21st Century and Physician may not perform services for other providers of
radiation therapy or oncology services without the prior written approval of
21st Century.  Nothing in this Agreement shall be deemed to preclude Physician
from (i) serving or continuing to serve as an officer or on the Board of
Directors of entities that do not compete with 21st Century to the extent such
service does not materially interfere with Physician’s performance under this
Agreement or (ii) serving or continuing to serve on the board or advisory
committees of medical, charitable or other similar organizations.

 

3.                                      COMPENSATION.  21st Century agrees to
pay Physician for the services provided hereunder a base annual salary of Five
Hundred Thousand Dollars ($500,000) (“Base Salary”).  21st Century shall pay all
medical malpractice insurance premiums related to Physician’s employment
including “tail” coverage after termination or expiration of this Agreement.

 

4.                                      TERMINATION.

 

(a)                                  The Physician may at any time voluntarily
terminate this Agreement prior to the end of the term with or without giving
notice.

 

(b)                                 21st Century may terminate this Agreement
for “Cause” upon the occurrence of any of the following events:

 

(i)                                     A final and unappealable suspension,
revocation, or cancellation of Physician’s license or right to perform medical
services in the State of Florida, other than for any revocation or cancellation
of Physician’s license as a result of failure to renew or other clerical error
that is cured within 30 days following notice of cancellation or revocation to
Physician;

 

(ii)                                  The final and unappealable placing or
imposing of any restrictions or limitations, by any governmental authority
having jurisdiction over Physician, upon Physician so that Physician cannot
engage in the medical services contemplated hereunder, other than as a result of
any clerical error that is cured within 30 days following notice of cancellation
or revocation to Physician;

 

(iii)                               Physician shall willfully or with gross
negligence fail or refuse to materially comply after reasonable notice with the
reasonable policies, standards, and regulations of 21st Century from time to
time established or engage in gross misconduct resulting in material economic
harm to 21st Century;

 

(iv)                              Physician is convicted of a felony;

 

(v)                                 Physician is convicted of a crime or offense
committed in connection with his duties hereunder; or

 

(vi)                              Physician is terminated or excluded from the
Medicare or Medicaid program as a participating physician.

 

Notwithstanding the foregoing, no termination pursuant to subsection (iii) shall
be treated as termination for Cause unless 21st Century has provided the
Physician with written notice specifying in reasonable detail the alleged Cause
for termination and the Cause is not cured within 30 days after the date of such
notice.

 

--------------------------------------------------------------------------------


 

(c)                                  21st Century may terminate this Agreement
without Cause at any time.

 

(d)                                 21st Century may terminate this Agreement if
Physician has been unable to attend to his duties for at least one hundred and
twenty (120) days because of a medically diagnosable physical or mental
condition, and has received a written opinion from a physician acceptable to
21st Century that such condition prevents Physician from resuming full
performance of his duties at such time and during the succeeding 120 days or is
likely to continue for an indefinite period.

 

(e)                                  This agreement will automatically terminate
upon Physician’s death.

 

(f)                                    If the Executive Agreement is terminated
for any reason, 21st Century shall have the right, but not the obligation to
terminate this Agreement simultaneously with the termination of the Executive
Agreement, without any liability or obligation to the Physician, other than any
Accrued Compensation payable pursuant to Section 5.

 

(g)  If the Executive Agreement is terminated for any reason, but this Agreement
is not terminated by 21st Century simultaneously with the termination of the
Executive Agreement, this Agreement shall remain in full force and effect except
that (i) the Physician’s Base Salary shall be increased to One Million Five
Hundred Thousand Dollars ($1,500,000), (ii) Physician shall be required to work
five (5) days per week rather than up to two (2) days per week, and
(iii) Physician shall be eligible to participate in such other bonus and benefit
plans afforded other senior physicians of the Company and receive comparable
fringe benefits to such other senior physicians.

 

5.                                      TERMINATION PAYMENTS.  If this Agreement
is terminated for any reason during the term of this Agreement, the Physician
shall be entitled to receive his Base Salary accrued and unpaid through the date
of termination ( the Physician’s “Accrued Compensation”).

 

6.                                      NON-COMPETITIVE AND RESTRICTIVE
AGREEMENTS.

 

(a)                                  During the term of this Agreement and any
renewal period, Physician shall not undertake any professional service except as
directed and authorized by 21st Century and shall not engage in any profession
other than the rendition of the professional services as directed by 21st
Century, other than pursuant to the Executive Agreement.

 

(b)                                 In consideration of the transactions
contemplated hereby, in the event of the termination of this Agreement for any
reason, Physician agrees not to directly or indirectly engage in the practice of
radiation therapy or oncology, or otherwise compete with 21st Century, or any of
its physician providers, by practicing as a radiation therapist or oncologist
(i) at any hospital in which physician providers of 21st Century regularly admit
or treat patients, (ii) within any county in which 21st Century, RTSI or any of
their Affiliates operate a Center, or (iii) or within a radius of twenty-five
(25) miles of any location where 21st Century provides physician or radiation
therapy services, or 21st Century, RTSI or any of their Affiliates operate a
Center, for a period beginning on the date of this Agreement and ending three
(3) years after the date of such actual termination of this Agreement. 
Notwithstanding the foregoing, this Section 6 will be of no force and effect for
the period (the “Toll Period”) during which the RTSI fails to make the payments,
if any, required under the Executive Agreement or Section 4(g) of this Agreement
and such payments are in fact due and payable pursuant to the Executive
Agreement or this Agreement, provided that the Toll Period shall not take effect
unless the Physician provides the Board of RTSI with written notice that such
payments are due and payable and RTSI does not make such payments within 30 days
after the date of such notice. Notwithstanding anything to the contrary, the
Physician may practice medicine, individually or as part of a group practice of
five (5) or less radiation oncologists

 

--------------------------------------------------------------------------------


 

following the termination or expiration of this Agreement; provided, that
neither the Physician’s individual nor group practice (i) has affiliated
relationships with any other physician practices or (ii) has more than one
geographic location.  The purpose of this covenant is to protect 21st Century
from the irreparable harm it will suffer if Physician competes with 21st
Century, and having been introduced to 21st Century’s personnel and patients and
after learning special medical procedures used by 21st Century’s physician
providers, 21st Century’s business procedures, office and practice policies, and
the special and confidential professional procedures developed by 21st Century.

 

(c)                                  The parties agree that in the event of any
breach or attempted breach of any of the covenants set out in section 6(b) (the
“Covenant Not to Compete”), 21st Century will be entitled to equitable relief by
way of injunction or otherwise, in addition to any remedy at law which may be
available.  The parties agree that any violation or threatened violation by
Physician of the Covenant Not to Compete will cause 21st Century to suffer
irreparable harm.  The parties agree that 21st Century’s remedy of an injunction
is not the exclusive remedy for breach of the Covenant Not to Compete and that a
court may grant such additional relief as is reasonable.

 

(d)                                 In the event the Covenant Not to Compete
shall be determined by a court of competent jurisdiction to be unenforceable by
reason of its geographic or temporal restrictions being too great, or by reason
that the range of activities covered is too great, or for any other reason, this
Section 6 shall be interpreted to extend over the maximum geographic area,
period of time, range of activities or other restrictions as to which it may be
enforceable.

 

(e)                                  RTSI shall be a third party beneficiary of
this Section 6 to the extent permitted by law.

 

7.                                      21ST CENTURY’S RIGHT TO INCOME.  All
fees, compensation, monies, and other things of value charged by 21st Century
and received or realized as a result of the rendition of medical services by
Physician pursuant to this Agreement shall belong to and be paid and delivered
to 21st Century.

 

8.                                      PHYSICIAN EXPENSES.  21st Century shall
pay the reasonable business expenses as are incurred by Physician upon
presentation by Physician of an itemized account of such expenditures.

 

9.                                      VACATION AND TIME AWAY.  Physician shall
be entitled to no less than six (6) weeks (in the aggregate under this Agreement
and the Executive Agreement) vacation with pay during each year of this
Agreement.  Physician may take additional time away from the practice to attend
professional meetings and seminars with the reasonable expenses paid for by 21st
Century with the prior approval of 21st Century.  All time away from practice,
including time for vacation and continuing medical education, shall be scheduled
with 21st Century.  Physician shall be responsible for arranging coverage during
Physician’s absences for vacation and continuing medical education and shall
inform 21st Century of such coverage arrangements.

 

10.                               NOTICES.  Any notice required or permitted to
be given pursuant to this Agreement shall be sufficient if in writing and if
sent by registered mail to either party at its last known residence.

 

11.                               GOVERNING LAW.  This Agreement shall be
governed by the laws of the State of Florida.

 

12.                               ENTIRE AGREEMENT.  This instrument contains
the entire agreement of the parties regarding Physician’s provision of medical
services at the Centers and supersedes all previous negotiations, discussions,
and agreements between the parties, including the Prior Agreement.  Any

 

--------------------------------------------------------------------------------


 

amendments or modifications to this Agreement shall be made in writing only and
shall be by agreement of 21st Century and Physician.

 

13.                               ASSIGNMENT.  This Agreement shall be binding
upon and inure to the benefit of the heirs and representatives of the parties. 
This Agreement may not be assigned by Physician without the prior written
consent 21st Century.

 

14.                               SEVERABILITY.  In the event that any paragraph
or clause of this Agreement is held or declared by a final and unappealable
decision to be void, illegal, or unenforceable for any reason, the offending
paragraph or clause shall, if possible, be reformed by the authority making such
decision in such manner as will implement, to the fullest extent legally
permissible, the expressed intentions of the parties hereto without illegality
or unenforceability.  If such reformation is not possible, the offending
paragraph or clause shall be stricken and all other paragraphs and clauses of
this Agreement shall nevertheless remain in full force and effect; provided,
however, that if striking such offending clause or paragraph would result in a
substantial change in the contractual relationship between the parties, thereby
depriving either or both of the parties of the benefit of the fundamental
economic bargain herein set forth, this Agreement shall become voidable upon
demand of the party whose interests are thus impaired.

 

15.                               HEADINGS.  The headings contained in this
Agreement are included for convenience only and no such heading shall in any way
alter the meaning of any provision.

 

16.                               WAIVER.  The failure of either party to insist
upon strict adherence to any obligation of this Agreement shall not be
considered a waiver or deprive that party of the right thereafter to insist upon
strict adherence to that term or any other term of this Agreement.  Any waiver
must be in writing.

 

17.                               COUNTERPARTS.  This Agreement may be executed
in two (2) counterparts, each of which shall be considered an original.

 

18.                               SUBMISSION TO JURISDICTION.  Any suit, action
or proceeding with respect to this Agreement, or any judgment entered by any
court in respect of any thereof, shall be brought in any court of competent
jurisdiction in the State of Florida, and each of the Company and Physician
hereby submit to the exclusive jurisdiction of such courts for the purpose of
any such suit, action, proceeding or judgment.  The Physician and the Company
hereby irrevocably each waive any objections which it may now or hereafter have
to the laying of the venue of any suit, action or proceeding arising out of or
relating to this Agreement brought in any court of competent jurisdiction in the
State of Florida, and hereby further irrevocably waives any claim that any such
suit, action or proceeding brought in any such court has been brought in any
inconvenient forum.

 

19.                               WAIVER OF JURY TRIAL.  EACH OF THE PARTIES
HERETO IRREVOCABLY WAIVES ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL
PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS
CONTEMPLATED BY THIS AGREEMENT.

 

20.                               SECTION 409A COMPLIANCE.

 

(a)                                  The intent of the parties is that payments
and benefits under this Agreement comply with Internal Revenue Code Section 409A
and the regulations and guidance promulgated thereunder (collectively “Code
Section 409A”) and, accordingly, to the maximum extent permitted, this Agreement
shall be interpreted to be in compliance therewith.  To the extent that any
provision hereof is modified in order to comply with Code Section 409A, such
modification shall be made in good faith and shall, to the maximum extent
reasonably possible, maintain the

 

--------------------------------------------------------------------------------


 

original intent and economic benefit to the parties hereto of the applicable
provision without violating the provisions of Code Section 409A.  In no event
whatsoever shall the Company be liable for any additional tax, interest or
penalty that may be imposed on the Physician by Code Section 409A or damages for
failing to comply with Code Section 409A.

 

(b)                                 A termination of employment shall not be
deemed to have occurred for purposes of any provision of this Agreement
providing for the payment of any amounts or benefits upon or following a
termination of employment unless such termination is also a “separation from
service” within the meaning of Code Section 409A and, for purposes of any such
provision of this Agreement, references to a “termination,” “termination of
employment” or like terms shall mean “separation from service.”  If the
Physician is deemed on the date of termination to be a “specified employee”
within the meaning of that term under Code Section 409A(a)(2)(B), then with
regard to any payment or the provision of any benefit that is considered
deferred compensation under Code Section 409A payable on account of a
“separation from service,” such payment or benefit shall be made or provided at
the date which is the earlier of (i) the expiration of the six (6)-month period
measured from the date of such “separation from service” of the Physician, and
(ii) the date of the Physician’s death (the “Delay Period”).  Upon the
expiration of the Delay Period, all payments and benefits delayed pursuant to
this Section (whether they would have otherwise been payable in a single sum or
in installments in the absence of such delay) shall be paid or reimbursed to the
Physician in a lump sum, and any remaining payments and benefits due under this
Agreement shall be paid or provided in accordance with the normal payment dates
specified for them herein.

 

(c)                                  All expenses or other reimbursements under
this Agreement shall be made on or prior to the last day of the taxable year
following the taxable year in which such expenses were incurred by the Physician
(provided that if any such reimbursements constitute taxable income to the
Physician, such reimbursements shall be paid no later than March 15th of the
calendar year following the calendar year in which the expenses to be reimbursed
were incurred), and no such reimbursement or expenses eligible for reimbursement
in any taxable year shall in any way affect the expenses eligible for
reimbursement in any other taxable year.

 

(d)                                 For purposes of Code Section 409A, the
Physician’s right to receive any installment payments pursuant to this Agreement
shall be treated as a right to receive a series of separate and distinct
payments.  Whenever a payment under this Agreement specifies a payment period
with reference to a number of days (e.g., “payment shall be made within thirty
(30) days”), the actual date of payment within the specified period shall be
within the sole discretion of the Company.

 

(e)                                  In no event shall any payment under this
Agreement that constitutes “deferred compensation” for purposes of Code
Section 409A be offset by any other payment pursuant to this Agreement or
otherwise.

 

IN WITNESS WHEREOF, the parties have set their hands and seals the day and year
first above written.

 

--------------------------------------------------------------------------------


 

 

21ST CENTURY ONCOLOGY, LLC

 

 

 

 

By:

/s/ Bryan J. Carey

 

 

 

 

Title:

Vice President

 

 

 

 

 

“PHYSICIAN”

 

 

 

/s/ Daniel E. Dosoretz, M.D.

 

Daniel E. Dosoretz, M.D.

 

--------------------------------------------------------------------------------